Citation Nr: 1417583	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  06-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1991 to August 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Veteran failed to report for a Board hearing.

In November 2013, the Board remanded the Veteran's claim to obtain a new VA examination with an adequate opinion for the Veteran's low back disability.  In December 2013, the RO provided the Veteran with a new VA examination.  The AMC readjudicated the Veteran's claim in a Supplemental Statement of the Case (SSOC) dated in March 2014.  The Veteran's claims file has been returned to the Board for further appellate review.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current low back disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim for entitlement to service connection for a low back disability in November 2013 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for a new VA examination with an adequate rationale.  After obtaining the new VA examination and opinion, the AMC then readjudicated the Veteran's claim for entitlement to service connection for a low back disability in a March 2014 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in September 2004.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

As discussed above, a VA examination was obtained in January 2005.  In a November 2013 remand, the Board requested a new VA examination and opinion.  In December 2013, the Veteran was provided with a new VA examination.  The new VA examination included an opinion which discussed the etiology of the Veteran's low back disability.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

      Factual Background

The Veteran is seeking service connection for a low back disability.  He essentially contends that he has back pain that began on active duty, stemming from an in-service injury suffered in 1994 after a tent pole fell approximately 15 feet and hit him.

The Veteran's service treatment records show that his April 1991 entrance examination was negative for any evidence of a back disability.  In November 1994, the Veteran complained of back pain.  He reported that he had a history of back trauma in July 1994, when a center tent pole fell on his back from 15 feet while he was bending over.  Physical examination revealed full flexion of the lumbar spine with moderate tenderness to L-5 palpation.  No crepitus was noted, and deep tendon reflexes were shown as normal bilaterally in the lower extremities.  The Veteran was noted to move a little slowly when rising from a chair.  There were no sensory deficit.  X-rays of the lumbar spine showed no evidence of fracture or dislocation.  The assessment was noted as soft tissue low back pain.  In an August 1995 treatment note, the Veteran complained of low back pain after being struck in the back while playing football the previous day.  Physical examination revealed symptoms of low back pain without radiation into the lower extremities.  No other findings were shown.  The assessment was mechanical back pain.  

The Veteran was treated in service on several occasions for back pain from November 1994 through November 1995.  In November 1995, the Veteran complained of low back pain, which he related to the incident when the tent pole fell on his back in 1994.  Physical examination revealed minimal swelling at L3-4 without ecchymosis or atrophy.  His gait was within normal limits.  He was noted to have full range of motion of the lumbar spine with increased symptoms when bending to the left side more than the right side.  His reflexes were normal and there were no neurological deficits.  The assessment was mechanical low back pain.  The records did not contain further treatment for any low back condition.  A February 1996 examination was negative for any evidence of a back disability.

VA treatment records showed that the Veteran has been receiving ongoing treatment for low back pain, and has been prescribed medication to treat this condition.  In June 2004, the Veteran presented for an evaluation of chronic lower back pain, which he reported had been present for the past year or more.  He complained of progressive severity of pain over the past six months.  He reported occasional numbness and tingling in his lower extremities.  He denied motor loss, decreased sensation, and urinary complaints.  He was able to ambulate without difficulty.  An August 2004 treatment note showed a past history of lumbago, which was noted as stable.  The Veteran complained of pain to the left side of his body from a tent falling on him in the military.  In September 2004, the Veteran complained of back pain.  In November 2005, the Veteran complained of back pain.  His lumbar spine X-rays were normal.  

In a statement dated in October 2004, the Veteran's mother attested that while the Veteran was in service, he told her about hurting his back when a tent pole fell and hit him.  The Veteran's mother wrote that the Veteran informed her that he had been pinned for approximately 10 or 15 minutes before help arrived.

In a VA examination dated in January 2005, the Veteran reported back pain since 1996 after being pinned under a large tent while in the military.  The examiner indicated that the Veteran received care at sick call, but has not had any treatment until June 2004.  A physical examination revealed full flexion of the lumbar spine with moderate tenderness to palpation at L-5.  The examiner diagnosed the Veteran with a low back mechanical strain.  The examiner indicated that there were no significant osseous or articular findings on review of a June 2004 X-ray of the lumbar spine.  The examiner noted that the Veteran did not report for a magnetic resonance imaging of his lumbar spine.

Billing statements from Johnston Chiropractic Clinic showed treatment for the back (ultrasounds, spinal manipulation, and muscle stimulation treatments) from September 2002 to October 2002.

VA treatment records dated from June 2004 to December 2013 showed continued treatment and complaints of low back pain.  A September 2013 VA treatment note showed complaints of chronic back pain treated with muscle relaxant medication.

In a VA examination dated in December 2013, the examiner diagnosed the Veteran with an in-service low back mechanical strain, which he noted was a temporary condition.  The examiner also diagnosed the Veteran with lumbar spondylosis/degenerative joint disease, which he noted was a new and separate condition.  After a discussion of the Veteran's medical history, the examiner opined that it was less than likely that the Veteran's current low back disability is related to his active duty service.  The examiner explained that current radiographic studies revealed mild lumbar spondylotic changes, which is a new and separate condition.  He explained that while the evidence does indicate a lower back injury starting in 1994, there is no evidence of treatment for an ongoing lower back condition from 1996 until approximately 2004.  The examiner noted that VA treatment records showed that the back pain diagnosed in 2004 started about a year prior.  The examiner therefore found that there was insufficient evidence to establish a chronic lower back condition between the Veteran's military separation in August1996 and his complaints of low back pain in June 2004.  He explained that the most likely etiology of the lumbar spondylosis/degenerative joint disease is degenerative change related to the normal aging process.  The examiner wrote that spondylosis is a natural process of aging, is seen in 10 percent of individuals by the age of 25 years, and in 95 percent of the population by the age of 65 years.



      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

The Veteran has been diagnosed with lumbar spondylosis/degenerative joint disease.  Accordingly, as there is a current low back disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this instance, however, service connection for degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for degenerative joint disease on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his low back disability is related to his service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions, as well as those of his mother.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as low back pain, the diagnosis of lumbar spondylosis/degenerative joint disease, requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his low back disability, diagnosed as lumbar spondylosis/degenerative joint disease, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of lumbar spondylosis/degenerative joint disease requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current low back disability and the Veteran's active duty service.  In fact, the only medical opinion addressing the etiology of the back disability weighs against the claim.  

The Board finds that the December 2013 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's low back disability.  This examiner reviewed the Veteran's entire claims file and medical history.  In formulating his opinion, the examiner indicated that the Veteran had an in-service low back mechanical strain, and that such injury is usually a temporary condition that resolves.  The examiner explained that current radiographic studies revealed mild lumbar spondylotic changes, which is a new and separate condition.  The examiner further noted that VA treatment records showed that the back pain diagnosed in 2004 started about a year prior.  The examiner explained that the most likely etiology of the lumbar spondylosis/degenerative joint disease is degenerative change related to the normal aging process.  The examiner wrote that spondylosis is a natural process of aging, is seen in 10 percent of individuals by the age of 25 years, and in 95 percent of the population by the age of 65 years.

The Board finds that the examiner's opinion adequately explains why the Veteran's current low back disability is most likely due to the normal aging process, rather than his in-service injury.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran or his mother regarding the onset and etiology of the Veteran's low back disability.  As discussed, the etiology of the Veteran's low back disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's low back disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's low back disability, as well as consideration of all relevant lay and medical evidence of record.  Given that the most probative opinion is against a finding of a relationship between a low back disability and service, the Board finds that service connection is not warranted.  

In sum, the weight of the evidence shows that the Veteran's low back disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


